Citation Nr: 1235957	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-20 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel




INTRODUCTION

The Veteran had active service from May 1966 to May 1968, including service in the Republic of Vietnam.  He died in May 2009, and the appellant is his surviving spouse. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  Jurisdiction has subsequently been transferred to the RO in Buffalo, New York. 
 
A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the claims folder.  


FINDINGS OF FACT

1.  The Certificate of Death indicates the Veteran died in May 2009 at age 65; the immediate cause of death was esophageal carcinoma, with no consequential causes. 

2.  At the time of his death, the Veteran was not service-connected for any disability. 

3.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides, including Agent Orange.  

4.  Resolving reasonable doubt in the appellant's favor, the competent medical evidence shows that esophageal cancer is etiologically related to herbicide exposure.  


CONCLUSION OF LAW

The Veteran's death is etiologically related to presumed herbicide exposure incurred in active service.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

In June 2009, the appellant filed an application for entitlement to service connection for the cause of the Veteran's death based on her status as the surviving spouse.  She contends that the Veteran developed esophageal cancer as a result of Agent Orange exposure that had yet to be service connected and it caused his death.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2011). 

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a). 

A service-connected disability will be considered as the principal or primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

Veterans who served on active duty in the Republic of Vietnam from January 9, 1962, to May 7, 1975 are presumed to have been exposed to an herbicide agent containing dioxin or 2, 4-dichlorophenoxyacetic acid.   38 U.S.C.A. § 1116.

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), AL amyloidosis, ischemic heart disease, Parkinson's disease, hairy cell leukemia and other chronic B-cell leukemias, and soft- tissue sarcomas. 38 C.F.R. § 3.309(e).

If the claimed disability is not one presumptively related to herbicide exposure, the claimant is not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Veteran's DD 214 confirms that he served in the Republic of Vietnam within the applicable time period to meet the criteria for presumed herbicide exposure.  38 C.F.R. § 3.307(a)(6)(iii).  The Certificate of Death shows that the Veteran died in May 2009 from an immediate cause of effects of esophageal cancer with no additional causes listed.  Notably, esophageal cancer is not a disease presumptively associated with herbicide exposure, and service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

Nonetheless, the appellant asserts that direct service connection is warranted based upon in-service herbicide exposure.  38 C.F.R. § 3.303; see Combee, 34 F.3d at 1041-42.  After a thorough review of the record, the Board finds the evidence to be in relative equipoise as to whether esophageal cancer is etiologically related to herbicide exposure, as explained below.  

Dr. R.M.'s treatment records from April 2008 through June 2008 show that he treated the Veteran for esophageal cancer.  He noted a history significant for Agent Orange exposure, smoking, and working at a tanning company.  The Veteran denied any family history for cancer.  

In January 2009, Dr. R.M. submitted a medical opinion.  He stated that he had treated the Veteran for esophageal cancer.  He noted that the Veteran's history was significant for herbicide exposure and absence of cancer in his family history.  He stated that herbicide exposure has caused a number of different cancers, and again noted the absence of a family history for cancer.  He concluded that "it is my strongest belief that my patient's exposure to this herbicide may well have been, more likely than not, the determining cause for his cancer."   

The appellant submitted an April 2009 Medline Plus Article about esophageal cancer.  It states that esophageal cancer usually does not present any symptoms in its early phases.  However, common symptoms in its more advance phases include painful or difficulty swallowing, weight loss, and coughing up blood.  Risk factors for developing esophageal cancer include smoking, heavy drinking, and damage from acid reflux.  

In her May 2010 substantive appeal, the appellant asserted that her claim should be granted by resolving reasonable doubt in her favor.  She cited Dr. R.M.'s positive etiology opinion.  

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The January 2009 medical opinion does not include a detailed rationale for its conclusion.  Dr. R.M. bases his opinion on known relationship between herbicides and cancers in general and an absence of history for cancer in the Veteran's family.  He does not provide additional detail as to how herbicide exposure is specifically related to esophageal cancer, nor does he offer an explanation as to why a history of smoking or occupational chemical exposure should not be considered primary causes.  The absence of a detailed rationale lessens the probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  
 
Nonetheless, Dr. R.M.'s opinion supports the claim, provides a limited rationale, and is based upon an informed review of the record.  It is uncontroverted by the additional medical evidence of record.  For these reasons, the Board will resolve reasonable doubt in favor of the appellant and find that an etiological relationship between esophageal cancer and in-service herbicide exposure has been demonstrated.  38 C.F.R. § 3.102.  Service connection for cause of death is granted.  See Combee, 34 F.3d at 1041-42; 38 C.F.R. §§ 3.102, 3.303(d), 3.307(a)(6)(iii), 3.312.  



ORDER

Service connection for cause of death is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


